                Case 20-50527-LSS            Doc 51      Filed 03/25/20       Page 1 of 6




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

                                                         )
                                                         )   Chapter 11
BOY SCOUTS OF AMERICA AND                                )
DELAWARE BSA, LLC, 1                                     )   Case No. 20-10343 (LSS)
                                                         )
        Debtors.                                         )   (Jointly Administered)
                                                         )
                                                         )
                                                         )
                                                         )
BOY SCOUTS OF AMERICA,                                   )
                                                         )
                Plaintiff,                               )
                                                             Adv. Pro. No. 20-50527 (LSS)
                                                         )
        v.                                               )
                                                         )
A.A., et al.,                                            )
                                                             Related Adv. Docket Nos. 6,7, 32
                                                         )
        Debtors.                                         )
                                                         )

  NOTICE OF FILING OF PROPOSED FORM OF ORDER WITH RESPECT TO (I)
 MOTION OF BOY SCOUTS OF AMERICA FOR A PRELIMINARY INJUNCTION
PURSUANT TO 11 U.S.C. §§ 105(A) AND 362 OF THE BANKRUPTCY CODE AND (II)
OPPOSITION OF LG 37 DOE TO MOTION OF BOY SCOUTS OF AMERICA FOR A
PRELIMINARY INJUNCTION PURSUANT TO 11 U.S.C. §§ 105(A) AND 362 OF THE
                            BANKRUPTCY CODE

        Undersigned counsel for LG Doe 37 in the above-captioned adversary proceeding hereby

files the proposed form of order, attached hereto as Exhibit A (the “Proposed Order”), with

respect to the Motion of Boy Scouts of America for a Preliminary Injunction Pursuant to 11

U.S.C. §§ 105(a) and 362 of the Bankruptcy Code (Adv. Docket No. 6) (the “Motion”), the brief

filed in connection with the Motion (Adv. Docket No. 7), and the opposition of LG Doe 37

(Docket No. 32) (the “Objection”) with respect to the Motion.




1
        The Debtors in the chapter 11 cases, together with the last four digits of each Debtors’ federal tax
        identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The
        Debtors’ mailing address is 1325 W. Walnut Hill Ln., Irving, TX 75038.
              Case 20-50527-LSS        Doc 51      Filed 03/25/20   Page 2 of 6




       The Proposed Order was drafted by counsel for LG Doe 37 in the event that the Court

sustains the Objection and has not been reviewed by counsel for the BSA.

Dated: March 25, 2020                      CHIPMAN BROWN CICERO & COLE, LLP
       Wilmington, Delaware

                                                    /s/ Mark L. Desgrosseilliers
                                           Mark L. Desgrosseilliers (No. 4083)
                                           Hercules Plaza
                                           1313 North Market Street, Suite 5400
                                           Wilmington, Delaware 19801
                                           Telephone:     (302) 295-0192
                                           Facsimile:     (302) 295-0199
                                           Email:          desgross@chipmanbrown.com


                                           -and-

                                           Richard P. Weisbeck Jr. (pro hac vice)
                                           Amy C. Keller
                                           LIPSITZ GREEN SCIME CAMBRIA LLP
                                           42 Delaware Avenue
                                           Suite 120
                                           Buffalo, New York 14202
                                           Telephone: (716) 849-1333 x348
                                           Email:        rweisbeck@lglaw.com
                                                         akeller@lglaw.com

                                           Counsel for LG Doe 37
Case 20-50527-LSS   Doc 51   Filed 03/25/20   Page 3 of 6




    EXHIBIT A
                 Case 20-50527-LSS       Doc 51      Filed 03/25/20     Page 4 of 6




                 IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF DELAWARE
_______________________________________

In re:                                                                Chapter 11

BOY SCOUTS OF AMERICA AND DELAWARE                                    Case No. 20-1343-(LSS)
BSA, LLC,
                                                                      Jointly Administered
                  Debtors,
_______________________________________

BOY SCOUTS OF AMERICA,

                       Plaintiff,
vs.                                                                Adv. Pro. No. 20-50527-(LSS)


A.A., et. al.,

                  Defendants.
_______________________________________


   ORDER PURSUANT TO 11 U.S.C. §§ 105(a) AND 362 GRANTING IN PART, AND
   DENYING IN PART, THE BSA’S MOTION FOR A PRELIMINARY INJUNCTION
         Upon consideration of the Motion for a Preliminary Injunction Pursuant to 11 U.S.C. §§

105(a) and 362 of the Bankruptcy Code (the “Motion”) of the BSA, as above-captioned plaintiff

(the “Plaintiff”) in the adversary proceeding commenced by the Verified Complaint for

Injunctive Relief (the “Complaint”), and as debtor and debtor in possession in the above-

captioned chapter 11 cases, for entry of an order extending the stay to enjoin the prosecution of

the Pending Abuse Actions pursuant to sections 105 and 362 of title 11 of the United States Code

(the “Bankruptcy Code”) and Rule 7065 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”); the Court having reviewed and considered the Complaint, the Motion, the

briefs, declarations and other documents filed in support of the Motion, all other evidence and

argument submitted by the Plaintiff in support thereof, the Objection filed on behalf of LG 37


                                                 1
                 Case 20-50527-LSS         Doc 51     Filed 03/25/20    Page 5 of 6




Doe, Defendant in the adversary proceeding, and replies thereto; and due and proper notice of

the Motion having been given, and no other or further notice being necessary or required; and the

Court having held a hearing; and after due deliberation and sufficient cause appearing therefor;

the Court finds and concludes as follows:

           A. The Plaintiff in this adversary proceeding is debtor the Boy Scouts of America (the

“BSA”). The Defendants in this adversary proceeding are those parties listed in the “Underlying

Plaintiffs” column of Exhibit A to the Complaint. The Defendants are all plaintiffs in lawsuits

that seek to hold the BSA or the BSA Related Parties liable in actions that include claims and/or

causes of action arising out of the plaintiffs’ involvement or connection with the BSA.

       B. The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and

the Amended Standing Order of Reference from the United States District Court for the District

of Delaware, dated February 29, 2012.

       C. The Court has entered the Consent Order Pursuant to 11 U.S.C. §§ 105(a) and 362

Granting the BSA’s Motion for a Preliminary Injunction (the “Consent Order”), pursuant to

which the BSA, the Official Tort Claimants’ Committee, and the Official Committee of

Unsecured Creditors have agreed to a limited preliminary injunction of the Pending Abuse

Actions listed in Schedule 1 thereto, as against the BSA Related Parties identified in Schedule 2

thereto.

       D. Defendant LG 37 Doe has filed the Laraine Kelley, Esq. Affidavit in Opposition to (I)

the BSA’s Motion for a Preliminary Injunction; and (II) the BSA’s Motion for an Order

Appointing a Judicial Mediator (A.D.I. 32 and D.I. 164) (the “LG 37 Doe Objection”) objecting




                                                  2
                Case 20-50527-LSS         Doc 51      Filed 03/25/20     Page 6 of 6




to the Motion. Defendant LG 37 Doe is therefore not currently subject to the terms of the

Consent Order.

        Based on these findings, IT IS HEREBY ORDERED THAT:

        1.      The relief requested in the Motion is GRANTED in part and DENIED in part as

set forth herein.

        2.      The LG 37 Doe Objection is hereby SUSTAINED.

        3.      LG 37 Doe and other Defendants in the adversary proceeding are hereby stayed,

prohibited, or otherwise enjoined from collecting or obtaining money from the excess insurance

policy issued by Insurance Company of North America and Central Indemnity Company

(“INA”), XCP 144961, for the period of time that the Consent Order is in effect, namely until

May 18, 2020 (the “Termination Date” as defined in the Consent Order).

        4.      The litigation captioned as LG 37 Doe v. Douglas Nail, Greater Niagara Frontier

Council, Inc., Boy Scouts of America and Boy Scouts of America, Case No. 1:20-00217

(W.D.N.Y.) (the “LG 37 Doe Abuse Action”), currently pending in the United States District

Court for the Western District of New York, is not stayed, as to Douglas Nail and Greater

Niagara Frontier Council, Inc., Boy Scouts of America.

        5.      This Order shall be promptly filed in the clerk’s office and entered into the record.

        6.      This Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, or enforcement of this Order.

Dated: ____________, 2020
      Wilmington, Delaware                     __________________________________
                                               HON. LAURIE SELBER SILVERSTEIN




                                                  3
